Citation Nr: 0412674	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  99-08 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 19, 1997 for 
the award of a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.

This matter came before the Board of Veterans' Appeals on 
appeal from a March 1998 rating decision, by the Department 
of Veterans Affairs (VA), St. Petersburg, Florida Regional 
Office (RO), which granted the veteran an increased 
evaluation for his service-connected PTSD, from 50 percent to 
100 percent, effective from March 5, 1998.  The veteran 
appealed the assigned effective date.  

A subsequent rating decision by the RO granted the veteran an 
effective date of May 19, 1997 for the 100 percent disability 
rating based on the facts found. 


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA facility on July 8, 
1996 for PTSD. 

2.  In February 1999, the RO established an effective date of 
May 19, 1997 for the 100 percent disability evaluation for 
the veteran's service-connected PTSD.  

3.  The effective date for the assignment of a 100 percent 
rating for the PTSD is July 8, 1996, which is both the date 
of claim and the date entitlement arose.  


CONCLUSION OF LAW

The criteria for an earlier effective date of July 8, 1996 
for the assignment of a 100 percent disability evaluation for 
PTSD have been met.  38 U.S.C.A. 5110(a) (West 2002); 38 
C.F.R. §§  3.157, 3.400(o)(1) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The VA 
General Counsel has held this latter requirement to tell the 
claimant to provide any evidence is dictum and not binding on 
the VA.  See VA OPGCPREC 1-2004.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, a January 2000 statement 
of the case and supplemental statements of the case dated in 
July 2000, October 2003, and December 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, in a June 2003 
letter, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
discloses that VA has met its duty to assist the veteran also 
in obtaining evidence necessary to substantiate his claim.  
Most notably VA and private treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes that the June 2003 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the holding in Pelegrini v. Principi, 17 Vet. 
App 412 (2004).  Also, the VA has not specifically requested 
the veteran to submit any evidence in his possession 
pertinent to his claim.  38 C.F.R. § 3.159(b)(1).  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  In this regard, The Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

VA received the veteran's claim for service connection for 
PTSD on January 31, 1996.

Private clinical records received in August and October 1995 
in connection with the veteran's claim show that he was 
evaluated and treated at private medical facilities in 1994 
for injuries to his wrist secondary to handcuffs, carpal 
instability, complaints of frontal headaches, sinus 
discomfort, self-inflicted stab wound to the left leg during 
a domestic dispute, alcohol intoxication and a psychotic 
disorder resulting in his being treated in an emergency room 
under four point restraint.

A VA medical examination afforded the veteran in August 1995 
noted that the veteran was unemployed with multiple problems 
and complaints to include complaints of chronic pain in his 
low back, multiple joints, right ankle, and right wrist.  
There were no complaints and/or findings on this examination 
referable to a psychiatric disability or on VA outpatient 
treatment records compiled between June 1993 and January 
1996.

VA afforded the veteran a PTSD examination in February 1996.   
On this examination the veteran related that he was a door 
gunner on a helicopter gunship in Vietnam.  He said that at 
present he is on probationary status as a result of a legal 
problem and also attends a Domestic Violence Program 
following charges by his girlfriend of threatened assault.  
It was noted that subsequent to his service discharge, he has 
been shot on several occasions, sustaining injuries to his 
head and abdomen.  He also reported that one of his brothers 
stabbed him in the left side.  It was noted that he has been 
unemployed for a number of years and that he claimed he has 
no skills since he quit school in the eight grade.  It was 
also noted that the veteran presented with recurrent dreams 
of his Vietnam experience, episodes that resembled 
flashbacks, irritability, and outburst of anger, difficulty 
concentrating, and intolerance of groups.  PTSD was the axis 
I diagnosis.  Personality disorder, not otherwise specified 
with anti-social traits was diagnosed on Axis II.  His Global 
Assessment of Functioning (GAF) was 40 at present and past.

VA hospitalized the veteran in March 1996 for complaints of 
difficulties related to his residing with a female friend.  
It was noted at admission that the veteran had a long history 
of violent behavior, with past incidences of spousal abuse 
and multiple legal charges.  The veteran was admitted to the 
Acute Psychiatric Unit.  It was noted that throughout his 
stay, he was friendly and cooperative with the treatment plan 
and therapeutic activities.  He showed no evidence of 
discontrol, nor of explosive behavior.  At discharge he was 
reported to be stable, with no ideation or intent to harm 
self or others.  Adjustment problems, not otherwise specified 
and marital problems were the axis I diagnoses.  The 
veteran's current GAF was reported as 50.  The highest for 
the past year was reported as 60.

The RO established service connection for PTSD by a rating 
action dated on April 29, 1996 and assigned a 30 percent 
rating, effective from January 31, 1996.  The appellant was 
notified of this decision and of his appellate rights in a 
May 3, 1996 letter.  The veteran did not appeal this decision 
which is now final.  38 U.S.C.A. § 7105 West 2002).

From May 1996 and thereafter the veteran continued to receive 
treatment at VA facilities for various disorders, including 
PTSD.  On May 8, 1996 he was screened for treatment.  At that 
time he reported that he had tried to kill his girlfriend 
because she tended to anger him easily.  He had been 
hospitalized in March 1996 at a VA facility and was under a 
court order to complete an anger control program.  It was 
reported that his probation officer said that these incidents 
were alcohol related.  It was remarked that he last worked 
full time in 1990 as a farmer.  He was seen in June for 
physical problems and on July 2, 1996 for alcohol abuse

On July 8, 1996 the veteran was admitted to a VAMC for a two-
day evaluation to determine his appropriateness for entry 
into a VA PTSD program.  During this evaluation process the 
veteran reported hearing voices calling him "[redacted]" and a 
history of alcohol abuse.  He also reported symptoms of PTSD.  
He was reported to have participated well in all aspects of 
the evaluation process.  He was discharged on July 10, 1996.  
PTSD and alcohol dependence, sustained partial remission 
since March 1996 were the axis I diagnoses.  The veteran's 
GAF was 40/50. 

In October 1996 the veteran attended a VA PTSD Group and 
Social Work Service/Polysubstance Support Group.  He 
reportedly function positively and effectually in group 
discussions.

In October 1996 the veteran filed a claim for an increased 
evaluation for his PTSD

VA hospitalized the veteran in late October 1996 for 
treatment of worsened PTSD symptoms.  It was noted that the 
veteran's goals during this admission were to learn how to 
control frequent and disturbing thoughts about Vietnam and 
how to control his anger and rage.  On mental status 
examination at admission, the veteran was noted to be casual 
and neat in his general appearance.  He was anxious, 
anticipatory, and apprehensive during the interview. He was 
oriented times three.  He was relevant and coherent.  
Cognition was intact.  The examiner noted that he had a 
Hispanic accent, but was easily understood.  He was able to 
express his feelings and problems well.  He denied 
hallucinatory or delusional experiences.  His motor 
activities were smooth and goal directed.  No bizarre 
behavior was noted and there was no suicidal or homicidal 
ideation.  While hospitalized the veteran participated in 
interpersonal, decision making, and anger management group 
therapy.  It was noted that during this hospitalization the 
veteran was very verbal in group therapy.  He stated that he 
felt safe, trusted and respected by his peers and staff.  The 
veteran reportedly got along well with others in the program, 
worked very hard on his issues, and demonstrated sincerity in 
his desire to change his lifestyle.  The veteran PTSD 
symptoms at discharge were noted to continue to be 
persistent, markedly disabling, and incapacitating resulting 
in severe impairment of his social and industrial 
functioning.  It was also noted that the veteran was unable 
to be gainfully employed and that he has been unemployable 
since 1990.  His GAF at discharge was 40.  His highest GAF 
for the past year was assessed as 46.

A VA PTSD examination afforded the veteran in April 1997, 
noted that the veteran had completed a two-day evaluation at 
a VAMC PTSD unit in July 1996.  He was accepted into the 
program and completed Phase I inpatient treatment from 
October 23, 1996 to November 11, 1996.  The examiner also 
noted that the veteran was unable to work due to various 
physical and psychological problems.  The veteran had 
subjective complaints of re-experiencing his Vietnam 
experiences in dreams, avoidance of crowds, and bouts of 
insomnia.  He reported that he is constantly hypervigilant 
and hyperalert.  The examiner noted on objective examination 
that the veteran was casually dressed and neat in his general 
appearance.  He was cooperative and in good contact.  The 
examiner noted that the veteran does not remember the names 
of his medications.  He was hyperalert, anticipatory, and 
sometimes answered his examiner's questions before he was 
able to complete the sentence.  He was oriented in person, 
place, and time.  His psychomotor activities were goal 
directed.  No purposeless or unusual activities were noted.  
His emotional response was assed as appropriate and he was 
relevant and coherent.  There was no delusional activity.  He 
denies hallucinations.  Chronic PTSD and alcohol dependence 
in sustained full remission since March 1996 were the Axis I 
diagnoses.  His current GAF was 40 and the examiner reported 
that his highest GAF for the past year was 46.

The veteran was readmitted to a VA Medical Center for six 
weeks of Phase II inpatient treatment for PTSD beginning May 
19, 1997.  The veteran reported at admission that after 
completing Phase I treatment in November 1996, he has become 
more aware of his problems.  He also said that in less than 
one month his Vietnam nightmares started getting worse again 
and that he has become very sensitive to sudden sounds.  He 
added that he is on edge, hypervigilant and hyperalert, 
becomes uncomfortable in crowds, and has more intrusive 
thoughts.  It was noted that the veteran had high 
expectations after finishing Phase I inpatient treatment in 
November 1996 but instead complains that "I got worse".  On 
mental status examination, the veteran was noted to be neatly 
groomed and casual in his general appearance.  Motor 
activities were goal directed and no unusual behavior was 
observed. He was apprehensive.  Affect was sustained and 
congruent with his mood.  His speech was spontaneous and 
noted to become pressured as he described an embarrassing 
problem with erectile dysfunction.  No perceptual disturbance 
or thought disorder was noted.  He was logical and coherent, 
as well as, alert and aware of the environment. There were no 
delusions or loose associations.  He was oriented in time, 
place, and person.  While hospitalized the veteran treatment 
included group therapy and daily community meetings.  The 
veteran reportedly worked very hard and became actively 
involved in the veteran community.  His sleep disturbances 
were noted to continue with bouts of insomnia, fitful sleep, 
and frequent awakenings.  At discharge the veteran's PTSD 
symptoms were noted to continue to be persistent, markedly 
disabling and incapacitating, resulting in severe impairment 
of his social and occupational functioning.  The veteran was 
also reported to be totally unemployable at the present time.   
A GAF score was not provided.

An RO rating action dated in September 1997 granted the 
veteran a temporary total disability evaluation of 100 
percent for the veteran's PTSD pursuant to the provisions of 
38 C.F.R. § 4.29 based on a period of hospitalization from 
May 19, 1997 to June 30, 1997.  This determination also 
awarded a scheduler disability evaluation of 50 percent, 
effective from July 1, 1997. 

Received on March 5, 1998 was a claim for an increase in the 
50 percent rating for his PTSD.

An RO rating action in July 1998 increased the disability 
evaluation for the veteran's PTSD from 50 percent to 100 
percent, effective from March 5, 1998.  A subsequent RO 
rating action in February 1999, established an effective date 
of May 19, 1997 for the 100 percent disability evaluation for 
the veteran's service-connected PTSD.  

When hospitalized for PTSD by VA in March 1998, the veteran, 
at discharge, was deemed to be unemployable due to persistent 
PTSD symptoms and his GAF was assessed as 40.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 
Separate diagnostic codes identify the various disabilities.

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore. 38 
U.S.C.A. § 5110(a). The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2). Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim and 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization) (or by a VA examination after 
the claim is filed).

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a 
date within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase. Hazan v. Gober, 10 Vet. App. 511, 521 
(1997).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits. 
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission. 38 C.F.R. § 3.157 (2002).

The veteran and his representative have alleged that he was 
entitled to a 100 percent rating for PTSD prior to May 19, 
1997. Specifically, the veteran contends that he should be 
granted a 100 percent evaluation effective in January 1996, 
the date he raised his claim for an increased evaluation.

The Board notes that the regulations for evaluating 
psychiatric disabilities were changed during the pendency of 
the veteran's previous claim and prior to his current claim 
for an increased evaluation. VA promulgated new regulations 
amending the rating criteria for mental disorders, effective 
November 7, 1996. See 61 Fed. Reg. 52,695 (1996) (codified at 
38 C.F.R. pt. 4). Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply. Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
VAOPGCPREC 03-00. Thus, in this case, only the previous 
version of the rating criteria may be applied through 
November 6, 1996. As of November 7, 1996, whichever version 
of the rating criteria is more favorable to the veteran will 
be applied.

Under the regulations applicable prior to November 7, 1996, a 
100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasies, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Under the amended regulations, a 100 percent rating is 
warranted when there is total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation; or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9400.
A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage rating to be assigned. 38 C.F.R. § 4.130 (1996); 
38 C.F.R. § 4.126 (1999); VAOPGCPREC 10-95.

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

As previously stated the April 1996 decision which assigned a 
30 percent rating for the PTSD is final.  The evidence shows 
that he was hospitalized at a VA facility on July 8, 1996 for 
his PTSD.  At that time he reported hearing voices.  The 
diagnoses included PTSD and a GAF of 40/50.  A GAF of 40 
indicates some impairment in reality testing or communication  
After reviewing the evidence the Board finds that his July 
1996 VA hospital records represent an informal claim for an 
increased rating for his PTSD pursuant to 38 C.F.R. § 3.157 
(b)(1).  

Furthermore based on a review of the subsequent medical 
records the Board finds that this hospitalization shows an 
ascertainable increase in his psychiatric symptoms which 
resulted in the current 100 percent rating.  Accordingly, it 
is the judgment of the Board that the effective date for 
assigning a 100 percent rating for the PTSD is July 8, 1996, 
which is both the date of his claim and the date entitlement 
arose.  

However, this same evidence does no support a finding of an 
earlier effective date.  There is no evidence of treatment 
for his PTSD at a VA facility between April 30 and July 7, 
1996.  The evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102 (2003).



ORDER

An effective date of July 8, 1996, for a 100 percent 
disability evaluation for PTSD is granted subject to the laws 
and regulations governing the award of monetary benefits.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



